EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on 30 August 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 16, “bearing cooling inlet” has been replaced with --bearing cooling air inlet --.
In claim 13, line 5, “the cooling air stream” has been replaced with --the first cooling air stream--.
In claim 13, line 6, “the cooling air stream” has been replaced with --the first cooling air stream--.
In claim 17, lines 1-2, “the cooling air stream” has been replaced with --the first cooling air stream--.
In claim 22, lines 1-2, “the second bearing cooling air stream” has been replaced with --the second bearing cooling stream--.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and its dependents, the prior art of record either alone or in combination does not teach or fairly suggest the compressor with each and every limitation including a tie rod connected and configured as claimed, and further comprising first and second bearing cooling streams, wherein the first bearing cooling stream passes from a bearing cooling air inlet through the second journal bearing and the second bearing cooling stream passes from the bearing cooling inlet through the first journal bearing and does not pass through the second journal bearing.

With respect to claim 13 and its dependents, the prior art of record either alone or in combination does not teach or fairly suggest the method for cooling a compressor with each and every limitation including communicating cooling air via an opening in a tie rod connected and configured as claimed, and providing a second cooling air stream to an aft journal bearing from the cooling air inlet, wherein the forward journal bearing is forward of the motor and the aft journal bearing is aft of the motor, and such that that second cooling air stream provided to the aft journal bearing does not pass through the forward journal bearing.

It is the Examiner’s opinion that modifying the applied prior art to direct the cooling air stream(s) to pass from a bearing cooling inlet through the first or aft journal bearing so as not to pass through the respective second or forward journal bearing would not be foreseeable without benefit of the disclosure of the instant invention.   This 

Reasons for allowance for claim 18 and its dependents were previously set forth in the Office-action of 24 November 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746